Citation Nr: 1522798	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected VA burial benefits.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel










INTRODUCTION

The Veteran served on active duty from August 1953 to June 1974.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1. The Veteran died in January 2011 in Honolulu, Hawaii and was buried in the Hawaii State Veteran's Cemetery in Kanehoe, Hawaii.    

2.  An individual other than the appellant, B.V., paid for the Veteran's burial expenses.    


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected VA burial benefits are not met. 38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-1610 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

The Veteran died in January 2011 in Honolulu, Hawaii from dementia.  He was subsequently cremated and buried at the Hawaii State Veterans Cemetery.  There is no indication, nor is it contended, that his death was due to a service-connected disorder.  Accordingly, only eligibility for nonservice-connected burial benefits may be considered.

In May 2011, the appellant submitted an application for VA burial benefits.  On the application, he claimed he paid for the burial expenses for the Veteran in the amount of $2559.00.  However, the record includes a January 2011 mortuary receipt indicating that the $2559.00 in expenses was paid by check by a different individual, B.V. 

Under the regulations applicable to this claim (i.e. those in effect prior to July 7, 2014), where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or, but for the receipt of military retirement pay would have been in receipt of compensation); or, (2) the veteran had an original claim for either benefit pending at the time of death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c) (2014).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2014).

Claims for a burial allowance may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1) (2014). 

The Veteran was in receipt of VA compensation at the time of his death.  Thus, it appears that the individual who paid for his burial expenses would have been eligible for VA burial benefits.  38 C.F.R. § 3.1601(a)(1) (2014).  Although the appellant initially claimed that he paid for the Veteran's burial expenses, the documentation of record, in the form of the mortuary receipt, indicates that B.V.s personal funds were used to pay these expenses.  Based on this documentation, the RO denied the appellant's claim, specifically informing him of the basis of this denial in an August 2013 statement of the case.  The appellant has not specifically disputed this finding that B.V. made the burial expenses payment.  Consequently, based on the mortuary receipt, the weight of the evidence is clearly against a finding that the appellant's personal funds were used to pay for these expenses.  Accordingly, the appellant may not be considered a proper claimant for non-service connected burial benefits and the instant claim must be denied.  38 C.F.R. § 3.1601(a)(1) (2014).   As the disposition of this claim is based on the law, and 

not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected VA burial benefits is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


